As filed with the Securities and Exchange Commission onOctober 10, 2007 Registration No. 333-130979 United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-1 POST EFFECTIVE AMENDMENT NUMBER 2 Registration Statement Under The Securities Act of 1933 HYPERDYNAMICS CORPORATION (Exact name of small business issuer in its charter) Delaware 1311 87-0400335 (State or other jurisdiction of incorporation or organization) (Primary standard industrial code) (I.R.S. Employer Identification Number) HYPERDYNAMICS CORPORATION One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400 fax: (713) 353-9421 (Address and telephone number of principal executive offices and principal place of business) Kent Watts, CEO and President One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478voice: (713) 353-9400 fax: (713) 353-9421 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Joel Seidner, Esq. 880 Tully Road, Suite 50 Houston, Texas 77079 voice: (281) 493-1311 fax: (281) 667-3292 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. 1 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effectiveregistration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) (2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock par value $0.001 underlying warrants 500,000 shares $ 2.07 $ 1,035,000.00 $ 111.00 Common Stock par value $0.001 underlying convertible debentures 1,500,000 shares $ 2.07 $ 3,105,000.00 $ 333.00 Common Stock par value $0.001 issuable pursuant to an equity line of credit 6,400,000 shares $ 2.07 $ 13,248,000.00 $ 1,418.00 TOTAL REGISTRATION FEE $ 1,862.00 (1)The Proposed Maximum Offering Price Per Share was computed pursuant to Rule 457 under the Securities Act of 1933, as amended (the “Securities Act”) solely for the purpose of calculating the registration fee. This fee computation is based on the closing price of the common stock on the American Stock Exchange under the stock symbol “HDY” onJanuary9,2006. (2)In accordance with Rule 416 promulgated under the Securities Act of 1933, this Registration Statement also registers an indeterminate number of shares of common stock to be offered pursuant to terms which provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions. (3)Previously paid. 2 THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS SUBJECT TO COMPLETION OR AMENDMENT. THE SECURITIES COVERED BY THIS PROSPECTUS CANNOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION BECOMES EFFECTIVE. THIS PROSPECTUS SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF THESE SECURITIES IN ANY STATE IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF THAT STATE. 3 EXPLANATORY NOTE The purpose of this post-effective amendment on Form S-1 is to update the financial information. 4 FORM S-1 POST EFFECTIVE AMENDMENT NUMBER 2 PART I INFORMATION REQUIRED IN A PROSPECTUS 5 WE HAVE FILED A REGISTRATION STATEMENT RELATING TO THESE SECURITIES WITH THE SECURITIES AND EXCHANGE COMMISSION. WE WILL AMEND AND COMPLETE THE INFORMATION IN THIS PROSPECTUS. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject To Completion October 10, 2007 PROSPECTUS HYPERDYNAMICS CORPORATION One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400 fax: (713) 353-9421 8,400,000 Shares of Common Stock This prospectus relates to the sale of up to 8,400,000 shares of our common stock by the Selling Stockholders. We will not receive proceeds from the sale of our shares by the Selling Stockholders. We received proceeds of $450,000 from the exercise of the warrants overlying some of the common stock. Our common stock is traded on the American Stock Exchange under the trading symbol “HDY.” Dutchess Private Equities Fund II, L.P. is the underwriter of this offering. We have retained the services of US EURO Securities, Inc. to be our placement agent in connection with the equity line of credit. US EURO Securities, Inc. is a member of the NASD. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS BEFORE MAKING A DECISION TO PURCHASE OUR STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is, 2007 6 TABLE OF CONTENTS Page Available Information 7 Prospectus Summary 7 Risk Factors 15 Information About Forward-Looking Statements 23 Selected Financial Data 23 Supplementary Financial Information 23 Use of Proceeds 23 Description of Business 24 Description of Property 28 Legal Proceedings 34 Management's Discussion and Analysis 36 Financial Statements 48and F-1 Market Risk 48 Market for Common Equity and Related Stockholder Matters 49 Directors, Executive Officers, Promoters and Control Persons 52 Executive Compensation 55 Security Ownership of Certain Beneficial Owners and Management 65 Certain Relationships and Related Transactions 68 Description of Securities 70 Selling Stockholders 71 Plan of Distribution 71 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 73 Interest of Named Experts and Counsel 74 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 74 7 Table of Contents AVAILABLE INFORMATION We are currently subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We file periodic reports, proxy materials and other information with the Securities and Exchange Commission (the “Commission”). In addition, we will furnish stockholders with annual reports containing audited financial statements certified by our independent accountants and interim reports containing unaudited financial information asmay be necessary or desirable. We will provide without charge to each person who receives a copy of this prospectus, upon written or oral request, a copy of any information that is incorporated by reference in this prospectus (not including exhibits to the information that is incorporated by reference unless the exhibits are themselves specifically incorporated by reference). Such request should be directed to: Kent Watts, Hyperdynamics Corporation, One Sugar Creek Center Blvd., #125, Sugar Land, Texas 77478, voice: (713) 353-9400, fax: (713) 353-9421. Our Web site is www.hypd.com . We provide free of charge on our Web site our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable. We have filed with the Commission a Registration Statement under the Securities Act of 1933, as amended (the “Securities Act”) with respect to the securities offered by this prospectus. This prospectus does not contain all of the information set forth in the Registration Statement, parts of which are omitted in accordance with the rules and regulations of the Commission. For further information with respect to us and this offering, reference is made to the Registration Statement, including the exhibits filed therewith, that may be inspected without charge at the public reference room maintained by the Commission at treet N.E., Washington , D.C. 20549, tel. 1-800-SEC-0330. Copies of such material may also be obtained from the Public Reference Section of the Commission at 100 F Street N.E., Washington , D.C. 20549. The Web site of the Commission is www.sec.gov that contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission. Visitors to the Commission's Web site may access such information by searching the EDGAR database. PROSPECTUS SUMMARY We explore for and produce oil and gas. We are active in onshore exploration, drilling and production in Louisiana. We have an offshore production sharing contract with the Republic of Guinea upon which we have conducted extensive geophysical seismic testing and geochemical testing 8 Table of Contents We may receive up to $20 million pursuant to an equity line of credit with Dutchess Private Equities Fund, II, LP. We are not obligated to request the entire $20,000,000. The actual number of shares that we may issue pursuant to the equity line of credit is not determinable as it is based on the market price of our common stock from time to time and the number of shares we desire to put to Dutchess. As an example, based on our closing stock price of $3.59 on February 2, 2006, and by applying the 5% discount, the maximum number of shares that could be issued under the equity line of credit would be 5,866,102 shares. However, we would have to obtain shareholder approval before issuing more than 6,400,000 shares. We previously issued 500,000 shares when Dutchess exercised its warrants. We previously issued 1,500,000 shares when Dutchess converted its debenture. We have made seven puts on the equity line of credit since February 2006 in the aggregate amount of $ 1,370,075.As of October 1, 2007, the remaining amount available for us to draw down on the Dutchess equity line of credit was $18,629,925. Impact of equity line funding on share price. As we draw down on the equity line of credit, more shares will sold into the market by Dutchess. This "new supply" of shares may cause our stock rice to drop. In turn, as the stock price drops and we make more draw downs on the equity line of credit, even more stock will come into the market which may cause yet a further drop in stock price. You should be aware that there is an inverse relationship between our stock price and the number of shares to be issued pursuant to the equity line of credit. If our stock price declines, we will be required to issue a greater number of shares under the equity line of credit. However, at this time we are registering a limited number of shares to comply with the American Stock Exchange rules for maximum amount of shares that we can register without stockholder approval. We are not required to draw down or use the full amount available of the equity line of credit. Examples of share issuances under the equity line of credit: Purchase Price: (1) $ 2.00 $ 1.00 $ 0.80 $ 0.50 Shares Purchased: (2) 10,000,000 20,000,000 25,000,000 40,000,000 (1) Represents recent market prices or lower than recent market prices that may apply to the equity line of credit. (2) Represents the number of shares of common stock to be issued at the prices set forth in the table to generate $20 million in gross proceeds from the equity line of credit. The Agreements with Dutchess: 1. Debenture Agreement. This debenture is a convertible debenture in the face amount of $1,500,000 maturing in August 2012 with an interest rate of 10%. Dutchess may convert the debenture in whole or in part into our common stock. The conversion rate is variable and will not exceed $1.00 per share, but may be lower and is subject to a formula contained in the debenture agreement. The actual number of shares that we may issue subject to the debenture agreement is not determinable as it is based on the market price of our common stock from time to time and could exceed 1,500,000 shares of common stock. We previously issued 1,500,000 shares when Dutchess converted all of the debenture. 9 Table of Contents 2. Security Agreement. The security interest was released when the debenture was converted. 3. Debenture Registration Rights Agreement. This is a registration rights agreement whereby Dutchess has registration rights for the common stock underlying the debenture.We filed the registration statement in 2006. 4. Subscription Agreement. This is the subscription agreement by which Dutchess purchased the debenture from us for $1,500,000. 5. Warrant Agreement. We granted Dutchess a warrant to purchase up to 500,000 shares of our common stock with a cashless exercise. The warrant is immediately exercisable and expires in August 2010. The fixed exercise price is $1.00 per share. The warrant agreement contains a registration rights clause. We filed the registration statement. Dutchess exercised all of the warrant in 2006. 10 Table of Contents 6. Investment Agreement. The nature of the investment agreement is commonly known as an equity line of credit. The maximum amount of money that we would be able to raise is $20,000,000. Over a time period of 36 months beginning February 9, 2006, we may periodically deliver new issue shares of our common stock to Dutchess which then delivers cash to us based on a fluctuating price per share. We are not obligated to request the entire $20,000,000. The actual number of shares that we may issue subject to the investment agreement is not determinable as it is based on the market price of our common stock from time to time. Pursuant to the equity line of credit, Dutchess may purchase the common stock from us at a 5% discount which is calculated as the price of 95% of the lowest closing bid during the period of 5 trading days commencing on the day that Dutchess receives a fax request from us if the fax is received by Dutchess before 9 AM EST, or, beginning with the trading day after Dutchess receives the funding request if the request is delivered otherwise. No request for funding may be deemed delivered if received by Dutchess on a day that is not a trading day. The amount of draw down from the equity line of credit that we may request from Dutchess is, at our election, either: (i) 200% of the average daily U.S. market volume of our common stock for the 20 trading days prior to the request, multiplied by the average of the 3 daily closing bid prices immediately preceding our request, or (ii) $500,000. We are not entitled to request a draw down of the equity line of credit unless each of the following conditions are satisfied: (i) a registration statement is and remains effective for the resale of securities in connection with the equity line of credit; (ii) at all times during the period between our request for a draw down and its subsequent funding, our common stock is listed on its principal market and shall not have been suspended from trading thereon for a period of 2 consecutive trading days through February 9, 2009 (the “Open Period”); (iii) we have complied with our obligations and are otherwise not in breach or default of any agreement related to the equity line of credit; (iv) no injunction shall have been issued and remain in force, or action commenced by a governmental authority which has not been stayed or abandoned, prohibiting the purchase or the issuance of securities in connection with the equity line of credit; (v) the issuance of the securities in connection with the equity line of credit will not violate any shareholder approval requirements of the principal market; If any of the events described in clauses (i) through (v) above occurs after we make a draw down request then Dutchess shall have no obligation to fund that draw down. The equity line of credit terminates when Dutchess has purchasedan aggregate of $20,000,000 of our common stock, or, on February 9, 2009. The equity line of credit shall be suspended and shall remain suspended until such event is rectified, upon the event of,: (x) the trading of our common stock is suspended by the SEC, the principal market or the NASD for a period of 2 consecutive trading days during the Open Period; or, (y) our common stock ceases to be registered under the 1934 Act or listed or traded on the principal market. We may request a draw down of the equity line of credit by delivering, from time to time during the 36 month period, a "put notice" to Dutchess that states the dollar amount (the "put amount"),which we intend to sell to Dutchess. The amount that we are entitled to put to Dutchess shall be equal to, at the company's election, either: (a) two hundred percent (200%) of the average daily volume (U.S. market only) of the common stock for the twenty (20) trading days prior to the applicable put notice date, multiplied by the average of the three (3) daily closing bid prices immediately preceding the put date, or (b) five hundred thousand dollars ($500,000). This agreement contemplates that shares will issued with no legends. Following Dutchess's receipt of a put notice, Dutchess is required to purchase from us that number of shares having an aggregate purchase price equal to the lesser of (i) the put amount set forth in the put notice, and (ii) 20% of the aggregate trading volume of the common stock during the applicable pricing period multiplied by the lowest closing bid price of our common stock during the specified pricing period, but only if the shares bear no restrictive legend, are not subject to stop transfer instructions. 11 Table of Contents 7. Equity Line of Credit Registration Rights Agreement. This is a registration rights agreement whereby Dutchess has registration rights for the common stock underlying the equity line of credit. 8. Irrevocable Transfer Agent Instructions. Pursuant to the agreements, we were required to deliver irrevocable instructions to our transfer agent in connection with shares issuable pursuant to the debenture agreement and the warrant agreement establishing the procedure by which Dutchess notifies the transfer agent of desired new issuances of common stock. This agreement contemplates that shares will issued with no legends. 9. Global Amendment. The global amendment further clarifies that we are not obligated to register more than an aggregate of 8,400,000 shares of common stock for all shares issuable under the Dutchess agreements unless we have obtained shareholder approval. Dutchess Private Equities Fund, II, LP, and any broker-dealers or agents that are involved in selling the shares are underwriters within the meaning of the Securities Act for such sales. An underwriter is a person who has purchased shares from an issuer with a view towards distributing the shares to the public. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be considered to be underwriting commissions or discounts under the Securities Act. DILUTION Our net tangible book value, based on our unaudited financial statements for the fiscal quarter ended September 30, 2005, was $2,516,596, or, $0.0595 per share of common stock. As an example, net tangible book value per share is determined by dividing our tangible book value (total tangible assets less total liabilities) by the number of outstanding shares of our common stock which was 42,567,273 shares outstanding as ofFebruary 3, 2006. Since this offering is being made solely by the selling securities holders and none of the proceeds will be paid to us, our net tangible book value will be unaffected by this offering. Our net tangible book value, however, will be impacted by the common stock to be issued to Dutchess under the Investment Agreement. The amount of dilution resulting from share issuances to Dutchess will be determined by our stock price at or near the time of the put of shares to Dutchess by us. The following example shows the dilution to new investors assuming the issuance of 100%, 50%, 25% and 10% of the 6,400,000 shares of common stock to Dutchess at an assumed offering price of $1.80 per share which is based on an assumed closing price of our common stock ($1.91 per share) that has been adjusted for the 5% discount at which we will issue shares under our agreement with Dutchess. The discount is defined as 95% of the lowest closing bid price of our common stock during the five consecutive trading day period immediately following our notice to Dutchess of our election to exercise our put rights. Using the above assumptions, less $25,000 of offering expenses and 5% cash commission, our pro forma net tangible book value as of September 30, 2005 would have been as follows: 12 Table of Contents Pro Forma Effects of Dilution from Dutchess Offering: Assumed percentage of shares issued 100 % 50 % 25 % 10 % Number of shares issued (in millions) 6,400,000 3.200,000 1,600,000 640,000 Assumed public offering price per share $ 1.80 $ 1.80 $ 1.80 $ 1.80 Stock discount recognized as interest expense $ 57,600 $ 28,000 $ 14,400 $ 5,760 Net tangible book value per share before this offering $ 0.0595 $ 0.0595 $ 0.0595 $ 0.0595 Net tangible book value after this offering $ 14,011,596 $ 8,251,596 $ 5,371,596 $ 3,643,596 Net tangible book value per share after this offering $ 0.33 $ 0.195 $ 0.127 $ 0.086 Dilution of net tangible book value per share to new investors $ 0.27 $ 0.13 $ 0.067 $ 0.026 Increase in net tangible book value per share to existing shareholders $ 0.05 $ 0.065 $ 0.06 $ 0.06 Our growth is dependent on our attaining profit from our operations and our raising capital through the sale of stock or debt. There is no assurance that we will be able to raise any equity financing or operate at a profit. Our functional currency is the U.S. dollar. Our stock is traded on the American Stock Exchange under the symbol “HDY.”Our Web site is www.hypd.com. Us,” “Our” and the “Company.” Our executive offices are located at Hyperdynamics Corporation,One Sugar Creek Center Blvd, #125., Sugar Land, Texas 77478, voice: (713) 353-9400, fax: (713) 353-9421. The number of shares subject to registration is based on the American Stock Exchange rules for maximum amount of shares that we can register without stockholder approval. 13 Table of Contents THE OFFERING Outstanding Common Stock Before This Offering 55,696,999 (as ofOctober 1, 2007). Common Stock Offered Up to 8,400,000 shares of common stock underlying the equity line credit, convertible debenture and the warrants to be issued to Selling Stockholders, of which 2,048,453 shares have already been issued to Dutchess upon conversion, exercise and puts. Outstanding Common Stock After This Offering 61,612,466 (if all remaining 5,915,467 offered shares are sold), Offering Price Determined at the time of sale by the Selling Stockholders. Proceeds We will not receive any proceeds from the sale of the common stock offered by the Selling Stockholders that may be sold pursuant to this prospectus. We received $1,500,000 when we sold the debenture. We received proceeds of $450,000 from the exercise of the warrants overlying some of the common stock. We will receive an aggregate of $20,000,000 if we draw down the full amount of the equity line of credit of which we have already drawn down $1,370,075. Risk Factors The securities offered hereby involve a high degree of risk. See “Risk Factors.” 14 Table of Contents RISK FACTORS You should carefully consider the following risk factors before purchasing our common stock. The risks and uncertainties described below are not the only ones we face. There may be additional risks and uncertainties that are not known to us or that we do not consider to be material at this time. If the events described in these risks occur, our business, financial condition and results of operations would likely suffer. This prospectus contains forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from the results discussed in the forward-looking statements. This section discusses the risk factors that might cause those differences. Risks about the Oil and Gas Industry OIL AND GAS PRICES ARE VOLATILE. Our revenues, cash flow, operating results, financial condition and ability to borrow funds or obtain additional capital depend substantially on the prices that we receive for oil and gas production. Declines in oil and gas prices may adversely affect our financial condition, liquidity, ability to obtain financing and operating results. Lower oil and gas prices also may reduce the amount of oil and gas that we can produce economically. High oil and gas prices could preclude acceptance of our business model. Depressed prices in the future could have a negative effect on our future financial results. Historically, oil and gas prices and markets have been volatile, with prices fluctuating widely, and they are likely to continue to be volatile. Prices for oil and gas are subject to wide fluctuations in response to relatively minor changes in supply and demand, market uncertainty and a variety of additional factors that are beyond our control. These factors include: - the domestic and foreign supplies of oil; - the level of consumer product demand; - weather conditions; - political conditions in oil producing regions, including the Middle East; - the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; - the price of foreign imports; - actions of governmental authorities; - domestic and foreign governmental regulations; - the price, availability and acceptance of alternative fuels; - overall economic conditions. These factors and the volatile nature of the energy markets make it impossible to predict with any certainty future oil and gas prices. Our inability to respond appropriately to changes in these factors could negatively affect our profitability. INVESTMENT IN THE OIL AND GAS BUSINESS IS RISKY. Oil and gas exploration and development are inherently speculative activities. There is no certain method to determine whether or not a given lease will produce oil or gas or yield oil or gas in sufficient quantities and quality to result in commercial production. There is always the risk that development of a lease may result in dry holes or in the discovery of oil or gas that is not commercially feasible to produce. There is no guarantee that a producing asset will continue to produce. Because of the high degree of risk involved, there can be no assurance that we will recover any portion of our investment or that our investment in leases will be profitable. 15 Table of Contents THERE ARE DRILLING AND OPERATIONAL HAZARDS. The oil and gas business involves a variety of operating risks, including: - blowouts, cratering and explosions; - mechanical and equipment problems; - uncontrolled flows of oil and gas or well fluids; - fires; - marine hazards with respect to offshore operations; - formations with abnormal pressures; - pollution and other environmental risks; - natural disasters. Any of these events could result in loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial losses. Locating pipelines near populated areas, including residential areas, commercial business centers and industrial sites, could increase these risks. In accordance with customary industry practice, we will maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could have an adverse effect on our financial position and results of operations. WE ARE SUBJECT TO GOVERNMENTAL REGULATIONS. Oil and gas operations in the United States are subject to extensive government regulation and to interruption or termination by governmental authorities on account of ecological and other considerations. The Environmental Protection Agency of the United States and the various state departments of environmental affairs closely regulate gas and oil production effects on air, water and surface resources. Furthermore, proposals concerning regulation and taxation of the gas and oil industry are constantly before Congress. It is impossible to predict future proposals that might be enacted into law and the effect they might have on us. Thus, restrictions on gas and oil activities, such as production restrictions, price controls, tax increases and pollution and environmental controls may have an adverse effect on us. THE OIL AND GAS INDUSTRY IS SUBJECT TO HAZARDS RELATED TO POLLUTION AND ENVIRONMENTAL ISSUES. Hazards in the drilling and/or the operation of gas and oil properties, such as accidental leakage or spillage, are sometimes encountered. Such hazards may cause substantial liabilities to third parties or governmental entities, the payment of which could reduce distributions or result in the loss of our leases. Although it is anticipated that insurance will be obtained by third party operators for our benefit, we may be subject to liability for pollution and other damages due to environmental events which cannot be insured against due to prohibitive premium costs, or for other reasons. Environmental regulatory matters also could increase substantially the cost of doing business, may cause delays in producing oil and gas or require the modification of operations in certain areas. Our operations are subject to numerous stringent and complex laws and regulations at the Federal, state and local levels governing the discharge of materials into the environment or otherwise relating to environmental protection. Failure to comply with these laws and regulations may result in the assessment of administrative, civil and criminal penalties, the imposition of remedial requirements, and the imposition of injunctions to force future compliance. The Oil Pollution Act of 1990 and its implementing regulations impose a variety of requirements related to the prevention of oil spills, and liability for damages resulting from such spills in United States waters. OPA 90 imposes strict joint and several liability on responsible parties for oil removal costs and a variety of public and private damages, including natural resource damages. While liability limits apply in some circumstances, a party cannot take advantage of liability limits if the spill was caused by gross negligence or willful misconduct or resulted from violation of a Federal safety, construction or operation regulation. If a party fails to report a spill or to cooperate fully in a cleanup, liability limits likewise do not apply. Even if applicable, the liability limits for offshore facilities require the responsible party to pay all removal costs, plus up to $75 million in other damages. For onshore facilities, the total liability limit is $350 million. OPA 90 also requires a responsible party at an offshore facility to submit proof of its financial ability to cover environmental cleanup and restoration costs that could be incurred in connection with an oil spill. 16 Table of Contents The Comprehensive Environmental Response, Compensation, and Liability Act, also known as the “Superfund” law, and analogous state laws impose joint and several liability on certain classes of persons that are considered to have contributed to the release of a “hazardous substance” into the environment. These parties include the owner or operator of the site where the release occurred, and those that disposed or arranged for the disposal of hazardous substances found at the site. Responsible parties under CERCLA may be subject to joint and several liability for remediation costs at the site, and may also be liable for natural resource damages. Additionally, it is not uncommon for neighboring landowners and other third parties to file tort claims for personal injury and property damage allegedly caused by hazardous substances released into the environment. State and local statutes and regulations require permits for drilling operations, drilling bonds and reports concerning operations. In addition, there are state statutes, rules and regulations governing conservation matters, including the unitization or pooling of oil and gas properties, establishment of maximum rates of production from oil and gas wells and the spacing, plugging and abandonment of such wells. Such statutes and regulations may limit the rate at which oil and gas could otherwise be produced from our properties and may restrict the number of wells that may be drilled on a particular lease or in a particular field. Risks About Our Business GEOPOLITICAL INSTABILITY. We conduct business in Guinea, which is in a region of the world where there have been recent civil wars, revolutionary wars, and internecine conflicts. Although Guinea is a peaceful nation, external or internal political forces could potentially create a political or military climate that might cause a change in political leadership or the outbreak of hostilities. Such a change could result in our having to cease our Guinea operations and result in the loss or delay of our rights under the PSC. GEOPOLITICAL POLITICS. We entered into a 2006 Production Sharing Contract with the Republic of Guinea. The government of the Republic of Guinea could unlawfully terminate this contract. WE MAY HAVE WRITE DOWNS OF OUR ASSETS DUE TO PRICE VOLATILITY. SEC accounting rules require us to review the carrying value of our oil and gas properties on a quarterly basis for possible write down or impairment. Under these rules, capitalized costs of proved reserves may not exceed a ceiling calculated at the present value of estimated future net revenues from those proved reserves. Capital costs in excess of the ceiling must be permanently written down. A decline in oil and natural gas prices could cause a write down which would negatively affect our net income. ESTIMATES OF OIL AND GAS RESERVES ARE UNCERTAIN AND MAY VARY SUBSTANTIALLY FROM ACTUAL PRODUCTION. We do not have any reserve reports or geology or petroleum engineering reports related to our foreign property. We do have a third-party reserve report for our Louisiana properties. There are numerous uncertainties inherent in estimating quantities of proved reserves and in projecting future rates of production and timing of expenditures, including many factors beyond our control. A reserve report is the estimated quantities of oil and gas based on reports prepared by third party reserve engineers. Reserve reporting is a subjective process of estimating underground accumulations of oil and natural gas that cannot be measured in an exact manner. The accuracy of any reserve estimate is a function of the quality of available geological, geophysical, engineering and economic data and the precision of engineering and judgment. As a result, estimates of different engineers often vary. The estimates of reserves, future cash flows and present value are based on various assumptions, including those prescribed by the SEC relating to oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds, and are inherently imprecise. THE UNAVAILABILITY OR HIGH COST OF DRILLING RIGS, EQUIPMENT, SUPPLIES, PERSONNEL AND OILFIELD SERVICES COULD ADVERSELY IMPACT US. Drilling activity offshore Guinea will require that we have access to an offshore drilling rig. Either unavailability, shortages or increases in the cost of drilling rigs, equipment, supplies or personnel could delay or adversely affect our Guinea operations. There can be no assurance that we will be able to obtain the necessary equipment or that services will be available at economical prices. 17 Table of Contents FAILURE TO FIND OIL AND GAS. We may not be able to find oil and gas in commercial quantities, and if not, our future revenue potential would be substantially reduced. WE MAY BE UNABLE TO ACQUIRE OIL AND GAS LEASES. To engage in oil and gas exploration, we must first acquire rights to conduct exploration and recovery activities on identified prospects. We may not be successful in acquiring farmouts, permits, lease options, leases or other rights to explore for or recover oil and gas. Other major and independent oil and gas companies with financial resources significantly greater than ours may bid against us for the purchase of oil and gas leases. If we or our subsidiaries are unsuccessful in acquiring these leases, permits, options and other interests, our prospect inventory for exploration and drilling could be significantly reduced, and our business, results of operations and financial condition could be substantially harmed. EXPANSION OF OUR EXPLORATION PROGRAM WILL REQUIRE CAPITAL FROM OUTSIDE SOURCES. We do not currently have the financial resources to explore and drill all of our currently identified prospects. Absent raising additional capital or entering into joint venture agreements, we will not be able to increase our exploration and drilling operations at the projected rate. This could limit the size of our business. There is no assurance that capital will be available in the future to us or that capital will be available under terms acceptable to us. We will need to raise additional money, either through the sale of equity securities (which could dilute the existing stockholders' interest), through the entering of joint venture agreements (which, while limiting our risk, could reduce our ownership interest in particular assets), or from borrowings from third parties (which could result in additional assets being pledged as collateral and which would increase our debt service requirements). Additional capital could be obtained from a combination of funding sources, many of which could have an adverse effect on our business, results of operations and financial condition. These potential funding sources, and the potential adverse effects attributable thereto, include: - cash flow from operating activities, which is sensitive to prices we receive for oil and natural gas and the success of current and future operations; - borrowings from financial institutions, which may subject us to certain restrictive covenants, including covenants restricting our ability to raise additional capital or pay dividends; - debt offerings, which would increase our leverage and add to our need for cash to service such debt (which could result in additional assets being pledged as collateral and which could increase our debt service requirements); - additional offerings of equity securities, which would cause dilution of our common stock; - sales of prospects generated by the exploration program, which would reduce future revenues from that program; - additional sales of interests in our projects, which could reduce future revenues. Our ability to raise additional capital will depend on the results of operations and the status of various capital and industry markets at the time such additional capital is sought. Capital may not become available to us from any particular source or at all. Even if additional capital becomes available, it may not be on terms acceptable to us. Failure to obtain additional financing on acceptable terms may have an adverse effect on our business, results of operations and financial condition. WE HAVE COMPETITION FROM OTHER COMPANIES. A large number of companies and individuals engage in drilling for gas and oil, and there is competition for the most desirable prospects. We will encounter intense competition from other companies and other entities in the sale of our gas and oil production. We could be competing with numerous gas and oil companies which may have financial resources significantly greater than ours. Further, the quantities of gas and oil to be delivered by us may be affected by factors beyond our control, such as the inability of the wells to deliver at the necessary quality and pressure, premature exhaustion of reserves, changes in governmental regulations affecting allowable production and priority allocations, and price limitations imposed by Federal and state regulatory agencies. 18 Table of Contents WE DEPEND ON OIL AND GAS INDUSTRY VENDORS AND MAY NOT BE ABLE TO OBTAIN ADEQUATE SERVICES. We are and will continue to be dependent on industry vendors for the success of our oil and gas exploration projects. These contracted services include, but are not limited to, accounting, drilling, completion, workovers (remedial down hole work on a well) and reentries (entering an existing well and changing the direction and/or depth of a well), geological evaluations, engineering, leasehold acquisition (landmen), operations, legal, investor relations/public relations, and prospect generation. We could be harmed if we fail to attract quality industry vendors to participate in the drilling of prospects which we identify or if our industry vendors do not perform satisfactorily. We often have, and will continue to have, little control over factors that would influence the performance of our vendors. WE RELY ON THIRD PARTIES FOR PRODUCTION SERVICES AND PROCESSING FACILITIES. The marketability of our production depends upon the proximity of our reserves to, and the capacity of, facilities and third party services, including oil and natural gas gathering systems, pipelines, trucking or terminal facilities, and processing facilities. The unavailability or lack of capacity of such services and facilities could result in the shut-in of producing wells or the delay or discontinuance of development plans for properties. A shut-in or delay or discontinuance could adversely affect our financial condition. In addition, Federal and state regulation of oil and natural gas production and transportation affect our ability to produce and market oil and natural gas on a profitable basis. OUR APPROACH TO TITLE ASSURANCE COULD ADVERSELY AFFECT OUR BUSINESS AND OPERATIONS. We intend to purchase oil and gas interests and leases from third parties or directly from the mineral fee owners as the inventory upon which we will perform our exploration activities. The existence of a title deficiency can render a lease worthless and can result in a large expense to us. Title insurance covering the mineral leaseholds is not generally available and in all instances, we forego the expense of retaining lawyers to examine the title to the mineral interest to be placed under lease or already placed under lease until the drilling block is assembled and ready to be drilled. We rely upon the judgment of oil and gas lease brokers or experienced landmen who perform the field work in examining records in the appropriate governmental office before attempting to acquire or place under lease a specific mineral interest. This is customary practice in the oil and gas industry. However, if there is a defect in title, the amount that we paid for such oil and gas leases or interests is generally lost. If the defective lease covers acreage which is critical to the success of a particular project, the loss could have an adverse effect by making the target area potentially not drillable. PRICE OF OIL AND GAS MARKET RISK Our functional currency is the US dollar. Our revenue is directly related to the price of oil and gas. Assuming that we sell one barrel of oil, then a one dollar decrease in the price that we get for that barrel of oil will lower our revenue by one dollar, and correspondingly so for a one dollar increase in price. The same is true for changes in the price of natural gas. We intend to sell oil and gas immediately upon lifting to the wellhead. We do not contemplate retaining any oil and gas inventory. We do not hedge any market risk. Although the prices of oil and gas have recently increased substantially, there is no assurance that the price of oil and gas will not fall dramatically in the future. RISKS RELATED TO OUR FINANCIAL OPERATIONS WE HAVE A HISTORY OF LOSSES. We have experienced substantial operating losses. We expect to incur significant operating losses until sales increase. We will also need to raise sufficient funds to finance our activities. We may be unable to achieve or sustain profitability. WE HAVE AN ACCUMULATED DEFICIT AND MAY INCUR ADDITIONAL LOSSES. We have a substantial accumulated deficit. We may not be able to meet our debts as they become due. If we are unable to generate sufficient cash flow or obtain funds to pay debt, we will be in default. 19 Table of Contents WE MAY EXPERIENCE POTENTIAL FLUCTUATIONS IN RESULTS OF OPERATIONS. Our future revenues may be affected by a variety of factors, many of which are outside our control, including (a) the success of project results; (b) swings in availability of drilling services needed to implement projects and the pricing of such services; (c) a volatile oil and gas pricing market which may make certain projects that we undertake uneconomic; (d) the ability to attract new independent professionals with prospects in a timely and effective manner; and (e) the amount and timing of operating costs and capital expenditures relating to conducting our business operations and infrastructure. As a result of our limited operating history and the emerging nature of our business plan, it is difficult to forecast revenues or earnings accurately, which may fluctuate significantly from quarter to quarter. IF WE CANNOT OBTAIN ADDITIONAL FINANCING, WE MAY HAVE TO CURTAIL OPERATIONS AND MAY ULTIMATELY CEASE TO EXIST. Our financial statements reflect recurring, ongoing and substantial yearly net losses, and negative cash flows from operations. These conditions require sufficient additional funding or alternative sources of capital to meet our working capital needs. We have raised capital by selling common stock, issuing convertible debentures and our equity line of credit which will also requires us to issue common stock. However, future financing may not be available in amounts or on terms acceptable to us, if at all. If we cannot raise funds on acceptable terms, or achieve positive cash flow, we may be forced to curtail operations or may ultimately cease to exist. WE MAY NOT BE ABLE TO RAISE THE REQUIRED CAPITAL TO CONDUCT OUR OPERATIONS; EQUITY LINE OF CREDIT. We may require additional capital resources in order to conduct our operations. If we cannot obtain additional funding, we may make reductions in the scope and size of our operations. In order to grow and expand our business, and to introduce our services to the marketplace, we will need to raise additional funds. We have an equity line of credit. We have made seven puts on the equity line of credit since February 2006 in the aggregate amount of $1,370,075. At September 28, 2007, the remaining amount available for us to draw down on the equity line of credit is $18,629,925. The equity line of credit expires in February 2009, after which we will not be able to draw down on the equity line of credit even if has not been fully utilized by us. The Cornell agreements limit our use of the equity line of credit. Whether as a result of the Cornell Agreements or as a result of our discretion, between now and February 2009, we may not have drawn down the full $18,629,925 currently available in the equity line of credit. RISKS ABOUT OUR SECURITIES WE MAY ISSUE ADDITIONAL SHARES OF COMMON STOCK IN THE FUTURE, WHICH COULD CAUSE DILUTION TO ALL SHAREHOLDERS. We may seek to raise additional equity capital in the future. Any issuance of additional shares of our common stock will dilute the percentage ownership interest of all shareholders and may dilute the book value per share of our common stock. SHAREHOLDERS COULD INCUR NEGATIVE IMPACT DUE TO THE REMOVAL OF THE LEGEND ON A SIGNIFICANT PERCENTAGE OF OUR OUTSTANDING SHARES OF COMMON STOCK, OR THE EXERCISE OF OPTIONS AND WARRANTS. As of October 12, 2007, approximately 10,665,880 shares of our common stock were restricted shares, and we have outstanding warrants and options to purchase 11,405,782 shares of our common stock. If these options and warrants are exercised, the underlying shares will ultimately become subject to resale pursuant to Rule 144. We do not know when or if these options will be exercised. In the event that a substantial number of these shares are offered for sale in the market by several holders, the market price of our common stock could be adversely affected. OUR MANAGEMENT CONTROLS A SIGNIFICANT PERCENTAGE OF OUR CURRENT OUTSTANDING COMMON STOCK; THEIR INTERESTS MAY CONFLICT WITH THOSE OF OUR SHAREHOLDERS. Our Directors and Executive Officers and their affiliates collectively and beneficially own or control approximately 19% of our voting power (including stock, warrants, options and Series B Preferred Stock). This concentration of voting control gives our Directors and Executive Officers and their respective affiliates substantial influence over any matters which require a shareholder vote, including, without limitation, the election of Directors, even if their interests may conflict with those of other shareholders. It could also have the effect of delaying or preventing a change in control of or otherwise discouraging a potential acquirer from attempting to obtain control of us. This could have an adverse effect on the market price of our common stock or prevent our shareholders from realizing a premium over the then prevailing market prices for their shares of common stock. 20 Table of Contents IF WE ISSUE COMMON STOCK PURSUANT TO THE EQUITY LINE OF CREDIT, THEN EXISTING STOCKHOLDERS MAY EXPERIENCE SIGNIFICANT DILUTION. We utilize an equity line of credit. The sale of shares pursuant to equity line of credit will have a dilutive impact on our stockholders. As a result, our net income per share could decrease in future periods, and the market price of our common stock could decline. In addition, the lower our stock price at the time we exercise draw down on the equity line of credit, the more shares we will have to issue. If our stock price decreases, then our existing stockholders would experience greater dilution. IMPACT OF THE EQUITY LINE OF CREDIT As we draw down on the equity line of credit, our common stock will be purchased at a discount to the then market price. Sales of such common stock could cause the market price of our common stock to decline. The lower our stock price at the time we exercise draw down on the equity line of credit, the more shares we will have to issue. If our stock price decreases, then our existing stockholders would experience greater dilution. OUR STOCK PRICE IS HIGHLY VOLATILE AND YOU MAY LOSE SOME OR ALL OF YOUR INVESTMENT. Trading prices of our common stock may fluctuate in response to a number of events and factors, such as: - general economic conditions changes in interest rates; - conditions or trends in the oil and gas business; - fluctuations in the stock market in general and market prices for oil and gas companies in particular; - quarterly variations in our operating results; - new products, services, innovations, and strategic developments by our competitors or us, or business combinations and investments by our competitors or us; - changes in environmental regulation; - changes in our capital structure, including issuance of additional debt or equity to the public; - additions or departures of our key personnel; - corporate restructurings, including layoffs or closures of facilities; - stock market analyst reports, news and speculation. WE DO NOT INTEND TO PAY DIVIDENDS IN THE FORESEEABLE FUTURE; THEREFORE, YOU MAY NEVER SEE A RETURN ON YOUR INVESTMENT. We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. We anticipate that any profits from our operations will be devoted to our future operations. Any decision to pay dividends will depend upon our profitability at the time, cash available and other factors. SINCE WE HAVE NOT PAID ANY DIVIDENDS ON OUR COMMON STOCK AND DO NOT INTEND TO DO SO IN THE FUTURE, A PURCHASER OF OUR COMMON STOCK WILL ONLY REALIZE A GAIN ON THEIR INVESTMENT IF THE MARKET PRICE OF OUR COMMON STOCK INCREASES. We have never paid, and do not intend to pay, any cash dividends on our common Stock for the foreseeable future. An investor in this offering, in all likelihood, will only realize a profit on their investment if the market price of our common stock increases in value. 21 Table of Contents MATERIAL RISKS RELATED TO OUR CORPORATE GOVERNANCE OUR DIRECTORS AND OFFICERS HAVE RIGHTS TO INDEMNIFICATION. The Delaware General Corporation Law provides that we will indemnify our directors and officers if they are a party to any civil or criminal action. This may discourageclaimants from making claims against the directors and officers even if the claims have merit. The cost of indemnification could be high. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. 22 Table of Contents INFORMATION ABOUT FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” and other words of similar import, are “forward-looking statements.”Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on forward-looking statements. SELECTED FINANCIAL DATA The selected historical consolidated financial data set forth below for each of the years in the five-year period ended June 30, 2007 has been derived from our audited consolidated financial statements. This information should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the consolidated financial statements and notes thereto included elsewhere in this report. Years Ended June 30, 2007 2006 2005 2004 2003 (in thousands, except per share amounts) Consolidated Statement of Operations Data: Revenues $ 1,006 $ 615 $ 173 $ 38 $ 468 Loss from operations (20,243 ) (5,041 ) (4,927 ) (3,117 ) (2,415 ) Basic and diluted loss per common share $ (0.49 ) $ (0.17 ) $ (0.13 ) $ (0.12 ) $ (0.12 ) Weighted average shares outstanding 47,723,298 43,318,773 41,646,844 31,938,926 22,580,526 Balance Sheet Data: Working capital (deficit) $ 4,004 $ 154 $ (1,413 ) $ 1,625 $ (1,267 ) Capital expenditure 557 517 1,517 2,030 357 Long-term liabilities 133 79 135 726 256 Stockholders' equity 8,726 4,608 3,146 4,660 (317 ) Total Assets $ 11,480 $ 8,303 $ 5,209 $ 7,283 $ 1,480 SUPPLEMENTARY FINANCIAL INFORMATION The supplemental financial information is contained in our financial statements beginning on page F-1. USE OF PROCEEDS We paid for the cost of registering the shares of common stock in this offering. We will not receive any proceeds from the sale of the common stock by the Selling Stockholders except for proceeds from Dutchess's sale of stock in connection with our equity line of credit with Dutchess. We received $450,000 from the exercise of the warrants. We may receive up to the gross amount of $20,000,000 if we draw down on the entire equity line of credit. To the extent that we draw down the equity line of credit we will use such funds for general corporate purposes and working capital in connection with our oil and gas operations. At this time we do not know how much of the equity line of credit we will use. 23 Table of Contents DESCRIPTION OF BUSINESS General Introduction Hyperdynamics Corporation is among the most unique emerging independent oil and gas exploration and production companies in the world today.We own exclusive rights for exploration and exploitation of oil and gas in a 31,000 square mile concession off the coast of the Republic of Guinea in West Africa. This is the largest offshore acreage position of any company involved in exploration and production in West Africa.We entered the oil and gas industry in 2002 under difficult economics with the price of oil at less than $20 per barrel. We nevertheless considered the hydrocarbon potential in Guinea, West Africa to be a good opportunity and we made a proposal to Guinea, which was accepted, to perform a new regional study of their offshore territory The worldwide demand for oil has increased over the last several years and is anticipated to continue to increase.We are continuing our exploration work with a goal to enhance our potential to discover world class reserves offshore Guinea. In addition to our Guinea concession, we hold working interests in several oil and gas properties in Northeast Louisiana.At June 30, 2007, we had 25,133 BOE of proven reserves related to these Louisiana properties.In addition, on July 1, 2007, we acquired an 85% working interest in approximately 20 producing wells and 1,150 acres of oil and gas leases in Louisiana.These properties are subject to overriding royalty interests of up to 27.46%. In addition, the seller, who will remain the operator of the properties, retained a 15% working interest. However, Hyperdynamics will pay 100% of the working interest expenses up to $4,000,000. We plan to continue acquiring and developing proved reserves on a global basis We operate two business segments, domestic and international, under the structure of five separate corporations as follows: HDY “Hyperdynamics Corporation” is the parent company listed on the American Stock Exchange under the stock symbol “HDY”. HYDR “HYD Resources Corporation” is a subsidiary that handles all of our oil and gas operations in Louisiana. HYDR owns a work-over rig and oil field maintenance equipment. HDY owns 100% of HYDR.HYDR is our business segment that explores for and produces oil domestically in Louisiana. TPC “Trendsetter Production Company” is an authorized oil and gas operator in Louisiana. TPC is owned 100% by HYDR and is in our HYDR business segment. SCS “SCS Corporation” is a subsidiary engaged in oil and gas exploration activities locatedoffshore Guinea, West Africa. HDY owns 100% of SCS. “SCS” is the name of a business segment of HDY that is composed of our oil and gas exploration activity in Guinea. SCSG “SCS Corporation Guinee SARL” is a Guinea limited liability company located in Conakry, Guinea. We own 100% of SCSG, which was formed to manage the business associated with SCS's farmed out 2002 Oil and Gas Production and Sharing Contract and the 2006 PSC discussed below with the government of the Republic of Guinea.SCSG is owned 100% by SCS and is part of our SCS business segment operating in Guinea. Guinea Production Sharing Contract On September 22, 2006, after approximately thirteen months of open and transparent negotiations, the Republic of Guinea and our wholly owned subsidiary, SCS Corporation signed a new 2006 Production Sharing Contract (“2006 PSC”). This new contract reset the entire exploration program for Guinea and recognized SCS Corporation for the work it had accomplished since 2002.The contract was filed as an exhibit attached to the company's 8K filed on September 28, 2006. The 2006 PSC gives us exclusive rights to explore and develop approximately 31,000 square miles off the coast of Guinea. However, certain provisions of the contract would require us to surrender 64% (approximately 20,000 square miles) of the contract area upon the passage of a “Project of Law”, a Presidential Decree and a Supreme Court ruling.The area ultimately surrendered would be selected by Hyperdynamics, but we would retain a priority non-exclusive right to participate in the development of the surrendered contract area. Although the PSC is a legally binding contract under Guinea’s 1986 Petroleum Code, the process of passing a law, obtaining a Presidential Decree and a Supreme Court ruling effectively codifies the PSC into Guinea law, thereby strengthening our concession within the contract area. Furthermore, we expect, through the priority rights granted in the PSC, to continue our participation in the surrendered contract area and still have exclusive rights to the remaining 36% (approximately 11,000 square miles)of the contract area. Until the passages of the events mentioned above, we retain the exclusive right to explore and exploit 100% of the 31,000 square mile concession. As such, we expect to continue aggressively pursuing our exploration efforts within the concession. 24 Table of Contents To explain in more detail, the minimum rights that we will maintain going forward include: a) Exclusive rights for exploration, development, and production for approximately 11,000 square miles of our choosing from the total contract area consisting of 31,000 square miles. All benefits and obligations surrounding these minimum exclusive rights are determined by the provisions of the 2006 PSC; and b) Non-exclusive right to participate in any other development of the area not retainedby us in (a) above or in the area which exclusive rights are surrendered and which totals approximately 20,000 square miles from the original contract area of 31,000 square miles. The ultimate benefits to us regarding these rights could be controlled by several factors. We could negotiate additional contracts on a priority basis or participate with others on an equal basis, both of which could be controlled by new agreements that we negotiate. Thus, if and when any surrender occurs as explained above, the non-exclusive priority participation rights do not prevent us from acquiring additional exclusive rights in the surrendered area directly from Guinea on a priority basis through additional contracts. Short of entering into any additional exclusive contracts, we will have the priority right to participate on an equal basis with anyone else within the resulting 20,000 square mile nonexclusive area. The Exclusive Rights allow us to develop the exclusive contract area at our discretion and expense subject to the terms and conditions of the 2006 PSC. Some of the major terms to the 2006 PSC are that the Royalty to the Government will be 10%. The cost recovery percentage available to us will be 75%. The exploitation period(s) for each area specified as an exploitation area will be for 25 years with two ten year automatic extensions available for a total of 45 years. Each well in the exploitation area will have its own exploitation period. .Refer to item 2 for additional information. Primary Multi-Channel Exploration Strategies Our business plan incorporates a multi-channel approach to exploring and developing our extensive contract area. We will continue on our own to perfect drilling targets and ultimately implement a drilling program on one or more of our targets.Simultaneously, we will continue to consider the possibility for exploration partners to work with us on all or parts of our concession.While we have used geological and geophysical talents of consulting firms such as GeoExperts and GlobalSanteFe’s Applied Drilling Technologies, we are currently in the process of hiring internal staff to match up with the development requirements of our world class asset. While our internal exploration team is coming together, Geoexperts is providing staff on a contractual basis. Geoexperts consultants include individuals that have the experience of developing hundreds of successful offshore drilling targets in over 40 major basins around the world.Going forward, our geo-scientists will fulfill our work programs and develop scientifically sound drilling targets. While on an ongoing basis we intend to maintain an open invitation to oil companies as possible partners for joint exploration and development, we are not relying on such partnerships to move our exploration efforts forward.As indicated by our multi-channel business plan strategy, we recognize that certain Guinea industries (such as the aluminum industry) are dependent on natural gas and we are evaluating special programs to help accelerate natural gas discovery within our concession. Political Climate, US Interests, and Social Responsibility in Guinea We have made substantial investments in our Guinea operations through our wholly-owned subsidiary SCSG, which was established in 2005. In addition, our Chief Executive, Kent Watts, and our Vice President of Guinea Affairs, Famourou Kourouma have made substantial social investments to establish goodwill among the Guinea people and its government.Our board of directors has recognized a serious need for making investments in socially responsible programs benefiting the people of Guinea.We have implemented a public relations program to educate the Guinea people and its government about the importance of their petroleum resources and our role in helping Guinea realize the benefits from exploiting these resources. Guinea is an emerging democracy and it has unique social, political and economic challenges.Public opinion strongly influences the political decision-making process.Therefore, our public relations and social programs will remain a strong strategy to maintain a positive public opinion about us in Guinea. While we see a need for strong public relations and socially responsible programs we have also worked very hard to develop a close working relationship with our government and the US embassy in Guinea.We have worked with the outgoing Ambassador Jackson McDonald and now we are beginning to work with the newly appointed Ambassador Phillip Carter.We communicate with the State Department of the US government so that they are fully informed as to our legal position, contractual rights, and any potential problems that arise. Additionally, in the last several months, we have begun the process of raising awareness among government officials in the US congress about our efforts and our potential to discover world class oil resources offshore Guinea. To achieve that end, we engaged the firm of Patton Boggs as our lobbyist firm in Washington DC. The lobbying firm has assisted us in coordinating our efforts to interface with the government of Guinea with those of the United States. 25 Table of Contents Current and Future Exploration Programs Off the Coast of Guinea On August 22, 2007, we announced our 2007 work program, which includes the new acquisition and study of: aeromagnetic and gravity survey data; additional 2-D seismic survey data; and the acquisition and analysis of onshore oil seeps.We have acquired approximately 5,000 kilometers of proprietary 2-D seismic data from previous exploration programs that occurred in 2002 and 2003.Our key technical contractor, GeoExperts, studied this data and many other proprietary studies during 2006 and 2007. Most importantly, and of great value, is that these studies comprise the largest knowledge base in existence concerning the Guinean Offshore.The 2007 program is expected to build substantially on this technical foundation.The 2007 forward exploration program is an important step toward fulfillment of the first period work requirements under the 2006 PSC. This work period requires us to acquire, process, and interpret new seismic in a scientific process to result in exploration well targets we are ready to drill.We have been studying the available data with members of the international petroleum community and will continue to work to better identify and confirm the numerous hydrocarbon plays and leads, with the ultimate goal of defining drillable prospects. At the beginning of the 2007 exploration program the possible plays and leads identified included the Guinea-Bissau salt province, shelf carbonate build-ups, Paleozoic tilted fault blocks, Mesozoic half grabens, deltas and turbidites along with tertiary channel sands. Our geoscientists believe that the path to identifying actual drilling targets will include the acquisition of both new 2-D and 3-D seismic data and subsequent processing and interpretation of this data. In the next month, the 2007 exploration program will culminate with a design for this seismic acquisition program that is based on all of the foundation of technical knowledge we have obtained thus far. From this data acquisition program design, we can move aggressively forward towards our goal of an exploratory drilling program. New Producing Properties Purchased in Louisiana On July 1, 2007, pursuant to the Working Interest Purchase Agreement between Rabb Resources Limited, Rabb Contracting Company, LLC, Claude L. Rabb (collectively, RABB”), and our subsidiaries HYDR and TPC, we acquired an 85% working interest in approximately 20 producing wells and 1,150 acres of oil and gas leases in Louisiana.The purchase was effective June 12, 2007.The properties purchased under this agreement are subject to overriding royalty interests of up to 27.46%. In addition, the seller, who will remain the operator of the properties, retained a 15% working interest. However, Hyperdynamics will pay 100% of the working interest expenses, including work-over and new development costs, up to $4,000,000.Subsequent working interest expenses are shared according to the working interest. When we purchased the RABB leases the daily production was approximately 40 to 50 barrels per day. By the end of October we project that daily gross production will reach approximately 130 to as high as 200 barrels per day solely from the RABB leases, and without drilling new wells on those leases. We are continuing to work to increase this production and working to reach these goals and then maximize our lease production from there. While the company continues to explore its major asset offshore West Africa, we continue our strategy to increase the company’s production revenues to provide positive cash flow from operations, cover corporate overhead, and allow the company to make a profit on an operating basis. History of the Company's Concession Offshore the Republic of Guinea, West Africa In early 2002, SCS management began to evaluate the viability of an oil and gas concession off the coast of The Republic of Guinea, West Africa (“Guinea”). After SCS's review of older seismic data collected from that concession, we decided that the concession provided a good business opportunity. We negotiated various agreements to revitalize the exploration work in the region. We are currently operating under the 2006 PSC.From the inception of our involvement in Guinea beginning in 2002, we, in conjunction with certain key vendors, have accomplished critical exploration work including: (1)a 1,000 kilometer 2-D seismic data shoot, the processing of the seismic data acquired, and the evaluation of that data and data that had been acquired in the past. (2)a 4,000 kilometer 2D seismic data shoot, the processing of the seismic data acquired, and the evaluation of that data and data that had been acquired in the past. (3)Acquisition and geochemical analysis of core samples from the concession area, performed by TDI – Brooks and a satellite seeps study performed by Infoterra (4)Third party interpretation and analysis of our seismic data, performed by PGS (5)Reconnaissance within Guinea to evaluate drilling infrastructure, support services, and the operating environment, performed by Applied Drilling Technologies (Global Santa Fe) 26 Table of Contents History of HYDR's Domestic Oil Field Service and Production In April 2004, we acquired HYD Resources Corporation. At the time of the acquisition, HYD Resources Corporation had approximately $375,000 worth of oil field equipment and other assets. HYD Resources Corporation also had no prior history of operations. HYD Resources Corporation currently engages in oil and gas exploration and production, and services within the United States. Thus far, all of our activity is in Louisiana. In January 2005, Hyperdynamics acquired an inactive company from the formerowners of HYD Resources Corporation named Trendsetter Production Company (“TPC”). TPC is an authorized operator in the state of Louisiana. This immediately made us an oil and gas operator. We evaluate the performance of these two companies (HYD Resources Corporation and Trendsetter Production Company) as a single business unit through our business segment named HYD Resources (“HYDR”). In the last fiscal year, we have endeavored to improve our operating efficiency through improvements to production infrastructure and service capability. During this same time, we sold approximately 21,142 barrels of oil as compared to 14,091 barrels in the previous fiscal year.The increased volume is attributable to workover of existing wells and improvements to the lease infrastructure. Going forward HYDR plans to continue performing work to improve its production on its existing leaseholds and drill new development wells on these leases to most fully exploit the production potential. We are also evaluating new opportunities such as acquiring additional shallow production acreage in areas that have previously or are currently producing oil, drilling new wells on acquired properties, re-completing wells that have produced in the past, and updating the related production facilities associated with those wells. Employees and Independent Contractors We currently have 23 full time employees and two part time employees. Additionally, we use independent contractors to minimize fixed overhead. No employees are represented by a union. We believe that our labor relations are good. Alliance Partnerships, Key Vendors and Technical Certifications Our oil industry vendors include the following: Spectrum Geophysical Processing Company (“Spectrum”) provides professional data processing services. Spectrum is a member of a UK registered group of companies providing seismic data processing, nonexclusive surveys and electronic data management services to a wide range of international clients. Spectrum has its headquarters in Woking, England, with operational centers in Houston and Cairo. Petroleum Geophysical Services (“PGS”) provides seismic acquisition and independent data interpretation services. PGS provides a broad range of seismic and reservoir services, including data acquisition, processing and interpretation. PGS operates on a worldwide basis with headquarters in Oslo, Norway TDI-Brooks International (“TDI”) provides geochemical core analysis of our concession.
